 ,In the Matter Of WILLYS OVERLAND MOTORS, INC.andINTERNATIONALDIE SINKERS CONFERENCECase No. R-286.3Unit Appropriate for Collective Bargaining:following oral argument held afterissuanceof the Decision and Direction of Election, Board found that a 'unitcomprisingall employees in a department of the Company's plant consistingof planer men, header die men, trimmer die men, and die sinkers, all ofwhich comprise a single, craft, constitute an appropriate unit, and that asmallerunit not embracing a complete craft consisting of the die sinkers andtheir apprentices as contended for by petitioner should not be carved out ofthe larger unit.SUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OF,ELECTIONJanuary 02,'1942On September 19, 1941, the Board issued a Decision and Directionof Election in the above-entitled proceeding.,'On September 30, 1941,the I. A. M. filed a motion for clarification by the Board of itsDecision and Direction of Election, contending that the unit foundby the Board created confusion and uncertainty.On October 22,1941, the Company filed a motion for rehearing, contending thatthe unit established by the. Board` was inappropriate.The DieSinkers also stated its dissatisfaction with the finding of the Boardas to the unit.The Board, upon notice to the parties, held a hearing for the pur-pose of oral argument on November 6, 1941, in Washington, D. C.The Company, the. Die Sinkers, and the I. A. M. were, representedand participated in the argument.''The Board, having considered all the circumstances as disclosedby the entire record, hereby amends its Decision and Direction of,Election of September 19, 194-1, by striking therefrom Section V,entitled "The appropriate unit," Section VI, entitled "`The determ'i-1 35 N. L. R. B., No. 122--'9At the oral argument,the parties restated their contentions as to the appropriate unit.88 N. L. R. B., No. 95.'4fr2 WILLYS OVERLAND MOTORS, INC.463nation, of representatives," Conclusions of Law, and Direction ofElection and substitutes therefor the following :V.THE APPROPRIATE UNITThe Die Sinkers urges that all die sinkers and their apprenticesconstitute a unit appropriate for the purposes of collective bargain-ing.The I. A. M. contends that all employees in Department 109,which includes the persons claimed by the Die Sinkers, constitutean appropriate unit and urges the dismissal of the petition herein.At the hearing the Company'expressed no opinion with respect to theproposed units -or any other unit.'All employees in Department 109 are engaged in the preparation ofdies to complete forgings and this department consists of planer men,header die men, trimmer die men, and die sinkers.On November 17, 1938, in a' prior proceeding,4 the Board found thatthe die sinkers employed by the Company at its Toledo plant consti-tute a separate unit appropriate for the purposes of collective bargain-ing.The president of the Die Sinkers, who represented the I. A. M.in the prior proceedings, stated at that time that "all men working ondies to complete forgings" were eligible to the Die Sinkers Lodge ofthe I. A. M. The Die Sinkers Lodge of the I. A. M. contended andthe Board found at that time that all employees in Department 109were within the die sinkers craft.Thereafter, the I. A. M. bargainedon behalf of, and, as stated hereinabove, entered into exclusive bar-gaining contracts with the Company on behalf of all employees inDepartment 109, including those whom the Company classifies as diesinkers.In January 1941 the Die Sinkers severed its affiliation with theI.A. M. 'It appears from the Constitution of the Die Sinkers that"all impression men and their allied tradesmen necessary for the pro-tection of the craft are eligible for membership."Thus, all classifica-tions of employees in Department 109 are eligible for membership inthe Die Sinkers. In view of the fact that the Board in its priordetermination found that all, employees in Department 109 constitutean appropriate bargaining unit, and that the smaller unit contendedfor by the petitioner does not embrace a complete craft, we find thatthe separate unit requested by the Die Sinkers should not be carvedout of Department 109.!,We find that all employees in Department 109 of the Company,constitute a unitappropriate-forthe purposes of collective bargaining,3 At the oral argument,however, theCompany took the position that all employees inDeparment109 constitutean appropriate unit+Matter of Wt lys Overland Motors, Inc.andInternational Union, United AutomobileWorkers of America, LocalNo 12,et al.,'9 NL. R. B. 924. 464DECISIONSOF NATIONAL LABORRELATIONS BOARDand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining,and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESIt appears that the Die Sinkers have a substantial membershipamong the employees in Department 109.Under these circumstances,we find that the question concerning representation which has arisencan best be resolved by the holding of an election by secret ballot.Weshall direct that those eligible to vote in the election shall be theemployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Since we have not upheld the contentions of the DieSinkers as to the appropriate unit, we will allow the Die Sinkers, ifitdesires, to withdraw its name from the ballot by giving notice tothat effect to the Regional Director within five (5) days from thedate of the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce hasarisen concerningthe repre-sentationof employees of Willys Overland Motors, Inc., Toledo, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees in Department 109 of the Company constitute aunitappropriate for the purposes, of collectivebargaining,within themeaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWillys Overland Motors, Inc., Toledo, Ohio, an election bysecret ballot shall be conducted as early as possible, but not laterthan" thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director of the Eighth WILLYS OVERLAND MOTORS, INC.465Region, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees in Department 109 of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction,- including employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether they desire to berepresented by International Die Sinkers Conference, or by Inter-national Association of Machinists, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither.438861-42-vol. 38-31